Citation Nr: 9902904	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-06 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky which denied the benefits sought on appeal.  The 
case was remanded by the Board in April 1998 and the denial 
was continued.  The case has been returned to the Board for 
disposition.  

The veteran had active service from November 1970 to June 
1972.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained.  

2.  The veterans current low back disorder, characterized as 
chronic lumbosacral strain, was not incurred in or aggravated 
by service and is not related to any incidence of service.


CONCLUSION OF LAW

The veteran's current chronic lumbosacral strain was not 
incurred in or aggravated by his active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991);  38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
his current low back disorder because that disorder began in 
service and has been present since service.  He notes that 
his years of treatment for the same condition, coupled with 
the opinion of one of his doctors, support his contention.  
While that opinion is sufficient to render his claim 
plausible, the Board finds that the preponderance of the 
evidence is against the veterans claim.

As a preliminary matter, the Board finds that the veterans 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  Id.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303(a).  If 
certain diseases such as arthritis are manifest to a degree 
of 10 percent within one year after separation from service, 
the particular disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  
3.307, 3.309 (1998).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect that the veteran, in April 
1971, articulated complaints of recurrent back stiffness with 
pain between the shoulder blades which he believed might have 
been aggravated by involvement in three automobile accidents.  
X-ray examinations were characterized as negative, and 
the impression at that time was that of chronic rhomboid 
strain.  He articulated similar complaints in May 1971 after 
tripping over a table and sustaining a fall.  A disorder of 
the back or spine is not referenced in a report of the 
veterans May 1972 separation examination.  

An April 1996 letter from John L. Sipple, D.C., reflects that 
the veteran was treated for a lower back condition in 
December 1972 and continued to receive treatment through that 
clinic as needed until June 1980.  Dr. Sipple explained that 
he did not have any current information on the veteran and 
did not forward any records.  An identical letter from Dr. 
Sipple dated in October 1996 provided no new information.  
Treatment records from Dr. Clifford Kirby dated from 1977 to 
1979 show treatment for a variety of complaints, including 
recently aggravated low back pain which the veteran related 
to an old injury.  Considering the gaps in time, these 
records do not provide probative evidence of continuity of 
symptomatology to satisfy the requirements of 38 C.F.R. 
§ 3.303(b).  

More recent records of treatment include those from Patrick 
Sneider II, M.D., showing an assessment of probable dorsal 
lumbar strain in 1990 and 1991.  VA examination report dated 
in April 1996 shows complaints of daily, radiating low back 
pain without relevant abnormal findings.  Physical therapy 
records dated in 1996 show an assessment of signs and 
symptoms consistent with sacroiliac joint dysfunction.  A 
physical therapy evaluation from July 1996 shows complaints 
of low back pain related by the veteran to a fall in 1971.  

A May 1996 letter from Margita Beard, M.D., reflects that 
examination at that time revealed multiple tender points on 
deep palpation, overall consistent with mechanical lower 
back pain and findings consistent with degenerative disc 
disease in L5-S1.  Dr. Beard opined that it is impossible 
to determine if the above mentioned problem has a connection 
to the injury so many years ago but it is also impossible to 
prove that it does not have any connection.  

There is no indication in Dr. Beards opinion that she had 
the benefit of a review of the claims file.  The Board notes 
that the only clinical evidence indicating a possible 
relationship between the veterans service and his current 
back problem is Dr. Beards opinion in which she indicated 
that it was impossible to say that the two were not related.  
This opinion, as noted earlier, was not based upon a review 
of the veterans claims file, and, in any event, does not 
provide an opinion that it was at least as likely as not that 
the current back disorder was related to service.  In Swann 
v. Brown, 5 Vet. App. 177, 180 (1993), the United States 
Court of Veterans Appeals (Court) held that, without a 
review, an opinion as to etiology of an underlying condition 
can be no better than the facts alleged by the veteran.  As 
such, Dr. Beards opinion can be considered no more than mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as immaterial where there was 
no indication that the physician reviewed claimants service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  

In contrast, in July 1998 a VA doctor who specialized in 
disorders of the spine did review the veterans claims 
folder.  Based on this review, the examiner identified the 
veterans current back disorder as chronic lumbosacral strain 
without neurologic deficit.  The examiner concluded that his 
disorder was not likely related to the lumbar strain reported 
in service.  The Board finds this opinion to be highly 
probative because the examiner reviewed the entire claims 
file and because the opinion of the examiner is well-
supported by findings in his report.  The Board has 
considered the veterans statements but finds them to be of 
lesser probative value since they are self-serving and not 
confirmed by the one examiner who reviewed the file in its 
entirety.  Moreover, although he is a nurse, the veteran is 
not noted to have any expertise in the field of back 
disorders and as such he is not competent to provide a 
probative opinion as to etiology.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997);  see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).  Accordingly, the Board finds that the 
preponderance of the evidence is against the veterans claim 
of entitlement to service connection for chronic lumbosacral 
strain.  

In reaching this decision, the Board has considered the 
veterans statements that his back condition is actually a 
disorder characterized as pain, decreased flexion, and 
hypomobility.  However, the Board remand specifically sought 
to ascertain the current disabilities and whether these were 
related to service.  Although the Board notes that the 
veteran is a nurse, the Board is satisfied that the results 
of the VA specialists examination do adequately identify the 
current disability.  

Finally, the Board has also considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veterans claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

Entitlement to service connection for chronic lumbosacral 
strain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
